DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 are pending in the present application.
It is noted that clethodim is the common name for ((±)-2-[(E)-1-[(E)-3-chloroallyloxyimino]propyl]-5-[2-(ethylthio)propyl]-3-hydroxycyclohex-2-enone, which is recited in instant claim 1.  The examiner will refer to the compound as clethodim in this Office action.

Withdrawn Rejections
Applicant’s arguments, see pg. 6-9, filed 14 July 2021, with respect to the rejection of claims 1-2, 6, 8-9, 12, 18, 20, 22-23, 26-28, 32 and 34-35 under 35 U.S.C. 103 as being unpatentable over Hazen et al. (US 5,084,087), have been fully considered and are persuasive.  The rejection is hereby withdrawn in view of the amendment to recite “consisting of” as the transitional phrase.  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.  Hazen et al. disclose compositions comprising (d) a lower alkanol ester.  Applicant argues that the lower alkanol ester is excluded by the transitional phrase “consisting of” in claim 1.

Claim Objections
Claim 32 is objected to because of the following informalities:  the names of the plants should not be capitalized as they are not proper nouns.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 22-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "or metal complex thereof" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18, 20 and 22-23 recite percentages by weight, but they do not recite whether the percentages are based on the total weight of the composition, or with respect to a specific portion of the composition.  It is recommended that the claims recite “based on the total weight of the composition”.
Claim 26 recites composition forms that would include components not recited in claim 1, such as capsule requiring a shell.  Therefore, it is unclear whether the forms are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Otsubo et al. (US 2006/0183641 A1).
Otsubo et al. disclose compositions comprising 13.50 wt.% clethodim, 1.67 or 3.34 wt.% calcium dodecylbenzenesulfonate (an anionic surfactant), 2.00 or 9.00 wt.% polyoxyethylene tristyryl phenyl ether (e.g., Soprophor BSU), and 75.83 or 81.16 wt.% aromatic 150 (aromatic hydrocarbon solvent, also known as Solvesso 150) (Examples 7-9).
Otsubo et al. also disclose compositions further comprising an ester of fatty acid (Examples 1-6 and 10-12).  Otsubo et al. disclose that the esters of fatty acid are auxiliaries ([0015]), which is within the scope of the instantly claimed optional adjuvants.
Regarding instant claim 6, Aromatic 150 is discloses in the instant specification as a heavy aromatic naphtha solvent containing <10% naphthalene and <1.7% 1,2,4-trimethylbenzene.
Regarding instant claim 26, Otsubo et al. disclose that the compositions are utilized as an emulsifiable concentrate in general, diluted with water to give an emulsion ([0020]).
Regarding instant claim 27, Otsubo et al. disclose controlling weeds with their compositions ([0020]).
Regarding instant claims 32 and 34, Otsubo et al. disclose applying compositions to weeds (post-emergency test) for controlling Barnyardgrass, Seedling Johnsongrass, Broadleaf Signalgrass and Giant Foxtail ([0020], [0035]).
Regarding instant claim 35, Otsubo et al. disclose controlling weeds in broad-leaf crops (e.g., soybean, cotton, sugarbeet, peanut) fields ([0020]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




/N.W.S/Examiner, Art Unit 1616

 
/ERIN E HIRT/Primary Examiner, Art Unit 1616